Case 1:18-cv-02300-MEH Document 46 Filed 06/11/19 USDC Colorado Page 1 of 56




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

Civil Action No. 1:18-cv-02300-MEH

BRISTOL COUNTY RETIREMENT SYSTEM,
Individually and on Behalf of All Others Similarly Situated,

       Plaintiffs,

v.

QURATE RETAIL, INC.,
MICHAEL A. GEORGE,
GREGORY B. MAFFEI, AND
THADDEUS JASTRZEBSKI,

       Defendants.




       ORDER GRANTING PRELIMINARY APPROVAL OF CLASS ACTION
       SETTLEMENT, APPROVING FORM AND MANNER OF NOTICE, AND
     SETTING DATE FOR HEARING ON FINAL APPROVAL OF SETTLEMENT




       WHEREAS, as of May 31, 2019, Lead Plaintiff Indiana Public Retirement System

(“Lead Plaintiff”), on behalf of itself and all other members of the proposed Settlement Class

(defined below), on the one hand, and Qurate Retail, Inc. (“Qurate”), and Michael A. George,

Gregory B. Maffei, and Thaddeus Jastrzebski (collectively, the “Defendants”), on the other,

entered into a Stipulation and Agreement of Settlement (the “Stipulation”) in the above-titled

litigation (the “Action”), which is subject to review under Rule 23 of the Federal Rules of Civil

Procedure and which, together with the exhibits thereto, sets forth the terms and conditions of the

proposed settlement of the Action and the claims alleged in the Amended Class Action
Case 1:18-cv-02300-MEH Document 46 Filed 06/11/19 USDC Colorado Page 2 of 56




Complaint for Violation of Federal Securities Laws, filed on May 30, 2019, on the merits and

with prejudice (the “Settlement”); and

       WHEREAS, the Court has reviewed and considered the Stipulation and the

accompanying exhibits; and

       WHEREAS, the Parties to the Stipulation have consented to the entry of this order; and

       WHEREAS, all capitalized terms used in this order that are not otherwise defined herein

have the meanings defined in the Stipulation;

       NOW, THEREFORE, IT IS HEREBY ORDERED, this 11th day of June, 2019, that:

       1.      The Court has reviewed the Stipulation and preliminarily finds, pursuant to Fed.

R. Civ. P. 23(e)(1), that the Court will likely be able to approve the proposed Settlement as fair,

reasonable, and adequate under Federal Rule of Civil Procedure 23(e)(2), subject to further

consideration at the Settlement Hearing described below.

       2.      Pursuant to Rules 23(a) and (b)(3) of the Federal Rules of Civil Procedure, the

Court hereby preliminarily certifies, for the purposes of the Settlement only, the Settlement Class

of: all persons and entities who purchased or otherwise acquired QVC Stock during the period

from August 5, 2015 through September 8, 2016, inclusive (the “Class Period”), and were

allegedly damaged thereby, as determined by the Plan of Allocation approved by the Court (the

“Settlement Class”). Provided, however, that excluded from the Class are: (i) the Defendants;

(ii) the present and former officers and directors of the Company; (iii) the Company’s

subsidiaries; (iv) members of the immediate families of the Individual Defendants; (v) any entity

in which any Defendant has or had a controlling interest; and (vi) the legal representatives, heirs,

successors, and assigns of any such excluded party with respect to any trades in QVC Stock




                                             2
Case 1:18-cv-02300-MEH Document 46 Filed 06/11/19 USDC Colorado Page 3 of 56




made in that capacity. Settlement Class Members who properly exclude themselves from the

Settlement Class by submitting a valid and timely request for exclusion in accordance with the

requirements set forth below and in the Notice will also be excluded.

        3.     This provisional certification of the Settlement Class is made for the sole purpose

of the potential consummation of the proposed settlement of the Action in accordance with the

Stipulation. If the Court does not grant final approval of the proposed Settlement, or if the

Court’s grant of final approval does not become Final for any reason, or is modified in any

material respect, this provisional class certification shall be deemed void ab initio, shall be of no

force or effect whatsoever, and shall not be referred to or used for any purpose whatsoever.

        4.     The Court finds and preliminarily concludes that the prerequisites of class action

certification under Rules 23(a) and 23(b)(3) of the Federal Rules of Civil Procedures have been

satisfied for the Settlement Class defined herein and for the purposes of the Settlement only, in

that:

                (a)     the members of the Settlement Class are so numerous that joinder of all

 Settlement Class Members is impracticable;

                (b)     there are questions of law and fact common to the Settlement Class

 Members;

                (c)     the claims of Lead Plaintiff are typical of the Settlement Class’s claims;

                (d)     Lead Plaintiff and Lead Counsel have fairly and adequately represented

 and protected the interests of the Settlement Class;

                (e)     the questions of law and fact common to Settlement Class Members

 predominate over any individual questions; and




                                              3
Case 1:18-cv-02300-MEH Document 46 Filed 06/11/19 USDC Colorado Page 4 of 56




                (f)     a class action is superior to other available methods for the fair and

 efficient adjudication of the controversy, considering that the claims of Settlement Class

 Members in the Action are substantially similar and would, if tried, involve substantially

 identical proofs and may therefore be efficiently litigated and resolved on an aggregate basis as

 a class action; the amounts of the claims of many of the Settlement Class Members are too

 small to justify the expense of individual actions; and it does not appear that there is significant

 interest among Settlement Class Members in individually controlling the litigation of their

 claims.

       5.      Pursuant to Rule 23 of the Federal Rules of Civil Procedure, and for the purposes

of the Settlement only, Indiana Public Retirement System is preliminarily certified as Class

Representative for the Settlement Class. The law firm of Labaton Sucharow LLP is

preliminarily appointed Class Counsel for the Settlement Class and The Shuman Law Firm is

preliminarily appointed as Liaison Counsel for the Settlement Class.

       6.      A hearing (the “Settlement Hearing”) pursuant to Rule 23(e) of the Federal Rules

of Civil Procedure is hereby scheduled to be held before the Court, at the Alfred A. Arraj United

States Courthouse, 901 19th Street, Denver, CO 80294, in Courtroom A501, on September 23,

2019, at 11:00 a.m. for the following purposes:

                (a)     to determine whether the proposed Settlement is fair, reasonable and

 adequate, and should be approved by the Court;

                (b)     to determine whether the proposed Final Order and Judgment

 (“Judgment”) as provided under the Stipulation should be entered, and to determine whether the

 release by the Settlement Class of the Released Claims, as set forth in the Stipulation, should be

 provided to the Released Defendant Parties;


                                              4
Case 1:18-cv-02300-MEH Document 46 Filed 06/11/19 USDC Colorado Page 5 of 56




                (c)     to determine, for purposes of the Settlement only, whether the Settlement

 Class should be finally certified; whether Lead Plaintiff should be finally certified as Class

 Representative for the Settlement Class; whether the law firm of Labaton Sucharow LLP should

 be finally appointed as Class Counsel for the Settlement Class; and whether The Shuman Law

 Firm, PC should be finally appointed as Liaison Counsel for the Settlement Class;

                (d)     to determine whether the proposed Plan of Allocation for the proceeds of

 the Settlement is fair and reasonable and should be approved by the Court;

                (e)     to consider Lead Counsel’s application for an award of attorneys’ fees

 and expenses (which may include an application for an award to Lead Plaintiff for

 reimbursement of its reasonable costs and expenses directly related to its representation of the

 Settlement Class, pursuant to the Private Securities Litigation Reform Act of 1995 (“PSLRA”));

 and

                (f)     to rule upon such other matters as the Court may deem appropriate.

       7.      The Court reserves the right to approve the Settlement with or without

modification and with or without further notice to the Settlement Class of any kind. The Court

further reserves the right to enter the Judgment approving the Settlement regardless of whether it

has approved the Plan of Allocation or awarded attorneys’ fees and/or expenses. The Court may

also adjourn the Settlement Hearing or modify any of the dates herein without further notice to

members of the Settlement Class.

       8.      The Court approves the form, substance and requirements of the Notice of

Pendency of Class Action, Proposed Settlement, and Motion for Attorneys’ Fees and Expenses

(the “Notice”) and the Proof of Claim and Release form (“Proof of Claim”), substantially in the

forms annexed hereto as Exhibits 1 and 2, respectively.


                                             5
Case 1:18-cv-02300-MEH Document 46 Filed 06/11/19 USDC Colorado Page 6 of 56




       9.      The Court approves the retention of Strategic Claims Services (“SCS”) as the

Claims Administrator. The Claims Administrator shall cause the Notice and the Proof of Claim,

substantially in the forms annexed hereto, to be mailed, by first-class mail, postage prepaid, on or

before twelve (12) business days after entry of this Preliminary Approval Order (“Notice Date”),

to all Settlement Class Members who can be identified with reasonable effort. Qurate, to the

extent it has not already done so, shall use its best efforts to obtain and provide to Lead Counsel,

or the Claims Administrator, transfer records in electronic searchable form containing the names

and addresses of purchasers or acquirers of the publicly traded QVC Stock during the Class

Period, to the extent they are reasonably available, no later than ten (10) calendar days after entry

of this Preliminary Approval Order.

       10.     The Claims Administrator shall use reasonable efforts to give notice to nominee

purchasers such as brokerage firms and other persons or entities who purchased or otherwise

acquired the publicly traded QVC Stock during the Class Period as record owners but not as

beneficial owners. Such nominees SHALL EITHER: (a) WITHIN TEN (10) CALENDAR

DAYS of receipt of the Notice, request from the Claims Administrator sufficient copies of the

Notice to forward to all such beneficial owners and WITHIN TEN (10) CALENDAR DAYS of

receipt of those Notices from the Claims Administrator forward them to all such beneficial

owners; or (b) WITHIN TEN (10) CALENDAR DAYS of receipt of the Notice, provide a list of

the names and addresses of all such beneficial owners to the Claims Administrator and the

Claims Administrator is ordered to send the Notice promptly to such identified beneficial

owners. Nominees who elect to send the Notice to their beneficial owners SHALL ALSO send a

statement to the Claims Administrator confirming that the mailing was made and shall retain

their mailing records for use in connection with any further notices that may be provided in the


                                              6
Case 1:18-cv-02300-MEH Document 46 Filed 06/11/19 USDC Colorado Page 7 of 56




Action. Upon full and timely compliance with these directions, such nominees may seek

reimbursement of their reasonable out-of-pocket expenses actually incurred by providing the

Claims Administrator with proper documentation supporting the expenses for which

reimbursement is sought. The Claims Administrator shall, if requested, reimburse nominees out

of the Settlement Fund solely for their reasonable out-of-pocket expenses incurred in providing

notice to beneficial owners up to $0.70 per unit if the nominee elects to undertake the mailing of

the Notice and Proof of Claim or up to $0.10 per name if the nominee provides the names and

addresses to the Claims Administrator, which expenses would not have been incurred except for

the sending of such Notice, and subject to further order of this Court with respect to any dispute

concerning such reimbursement.

       11.     Lead Counsel shall, at or before the Settlement Hearing, file with the Court proof

of mailing of the Notice and Proof of Claim.

       12.     The Court approves the form of the Summary Notice of Pendency of Class

Action, Proposed Settlement, and Motion for Attorneys’ Fees and Expenses (“Summary Notice”)

substantially in the form annexed hereto as Exhibit 3, and directs that Lead Counsel shall cause

the Summary Notice to be published in Investor’s Business Daily and be transmitted over PR

Newswire within fourteen (14) calendar days of the Notice Date. Lead Counsel shall, at or

before the Settlement Hearing, file with the Court proof of publication of the Summary Notice.

       13.     The form and content of the notice program described herein, and the methods set

forth herein of notifying the Settlement Class of the Settlement and its terms and conditions,

meet the requirements of Rule 23 of the Federal Rules of Civil Procedure, Section 21D(a)(7) of

the Securities Exchange Act of 1934, 15 U.S.C. § 78u-4(a)(7), as amended by the PSLRA, and




                                             7
Case 1:18-cv-02300-MEH Document 46 Filed 06/11/19 USDC Colorado Page 8 of 56




due process, constitute the best notice practicable under the circumstances, and shall constitute

due and sufficient notice to all persons and entities entitled thereto.

       14.     In order to be eligible to receive a distribution from the Net Settlement Fund, in

the event the Settlement is effected in accordance with the terms and conditions set forth in the

Stipulation, each claimant shall take the following actions and be subject to the following

conditions:

                 (a)    A properly executed Proof of Claim, substantially in the form annexed

 hereto as Exhibit 2, must be submitted to the Claims Administrator, at the address indicated in

 the Notice, postmarked no later than 120 calendar days after the Notice Date. Such deadline

 may be further extended by Court order or by Lead Counsel in its discretion. Each Proof of

 Claim shall be deemed to have been submitted when postmarked (if properly addressed and

 mailed by first-class or overnight mail, postage prepaid). Any Proof of Claim submitted in any

 other manner shall be deemed to have been submitted when it was actually received at the

 address designated in the Notice. Any Settlement Class Member who does not timely submit a

 Proof of Claim within the time provided for shall be barred from sharing in the distribution of

 the Net Settlement Fund, unless otherwise ordered by the Court, but shall remain bound by all

 determinations and judgments in this Action concerning the Settlement, as provided by

 paragraph 16 of this order.

                 (b)    The Proof of Claim submitted by each claimant must satisfy the

 following conditions, unless otherwise allowed pursuant to the Stipulation: (i) it must be

 properly completed, signed and submitted in a timely manner in accordance with the provisions

 of the preceding subparagraph; (ii) it must be accompanied by adequate supporting

 documentation for the transactions reported therein, in the form of broker confirmation slips,


                                               8
Case 1:18-cv-02300-MEH Document 46 Filed 06/11/19 USDC Colorado Page 9 of 56




 broker account statements, an authorized statement from the broker containing the transactional

 information found in a broker confirmation slip, or such other documentation as is deemed

 adequate by the Claims Administrator and/or Lead Counsel; (iii) if the person executing the

 Proof of Claim is acting in a representative capacity, a certification of his or her current

 authority to act on behalf of the claimant must be included in the Proof of Claim; and (iv) the

 Proof of Claim must be complete and contain no material deletions or modifications of any of

 the printed matter contained therein and must be signed under penalty of perjury.

                (c)     As part of the Proof of Claim, each claimant shall submit to the

 jurisdiction of the Court with respect to the claim submitted.

       15.     Any Settlement Class Member may enter an appearance in this Action, at his, her

or its own expense, individually or through counsel of his, her or its own choice. If any

Settlement Class Member does not enter an appearance, he, she or it will be represented by Lead

Counsel.

       16.     Settlement Class Members shall be bound by all orders, determinations and

judgments in this Action concerning the Settlement, whether favorable or unfavorable, unless

such Persons request exclusion from the Settlement Class in a timely and proper manner, as

hereinafter provided. A putative Settlement Class Member wishing to make such an exclusion

request shall mail the request in written form by first-class mail to the Claims Administrator at

the address designated in the Notice for such exclusions, such that it is received no later than

twenty-one (21) calendar days prior to the Settlement Hearing. Such request for exclusion must

state the name, address and telephone number of the Person seeking exclusion, must state that

the sender requests to be “excluded from the Settlement Class in Bristol County Ret. Sys. v.

Qurate Retail, Inc., No. 18-cv-02300 (D. Colo.)” and must be signed by such Person. Such


                                              9
Case 1:18-cv-02300-MEH Document 46 Filed 06/11/19 USDC Colorado Page 10 of 56




 Persons requesting exclusion are also directed to state the information requested in the Notice,

 including, but not limited to: the date(s), price(s), and number(s) of shares of all purchases,

 acquisitions, and sales of publicly traded QVC Stock during the Class Period. The request for

 exclusion shall not be effective unless it provides the required information and is made within

 the time stated above, or the exclusion is otherwise accepted by the Court.

        17.     Until otherwise ordered by the Court, all proceedings in the Action shall be stayed

 other than proceedings necessary to carry out or enforce the terms and conditions of the

 Stipulation. Pending final determination of whether the Settlement should be approved, Lead

 Plaintiff, all Settlement Class Members, and each of them, and anyone who acts or purports to

 act on their behalf, shall not institute, commence, or prosecute any action that asserts any

 Released Claims against any of the Released Defendant Parties.

        18.     Putative Settlement Class Members requesting exclusion from the Settlement

 Class shall not be eligible to receive any payment out of the Net Settlement Fund as described in

 the Stipulation and Notice.

        19.     The Court will consider any Settlement Class Member’s objection to the

 Settlement, the Plan of Allocation, and/or the application for an award of attorneys’ fees or

 expenses only if such Settlement Class Member has served by hand or by mail his, her or its

 written objection and supporting papers, such that they are received on or before twenty-one (21)

 calendar days before the Settlement Hearing, upon Lead Counsel: Jonathan Gardner, Labaton

 Sucharow LLP, 140 Broadway, New York, NY 10005; and Defendants’ Counsel: Matthew W.

 Close, O’Melveny & Myers LLP, 400 South Hope Street, 18th Floor, Los Angeles, CA 90071;

 and has filed said objections and supporting papers with the Clerk of the Court, United States

 District Court for the District of Colorado, Alfred A. Arraj United States Courthouse, Room


                                              10
Case 1:18-cv-02300-MEH Document 46 Filed 06/11/19 USDC Colorado Page 11 of 56




 A105, 901 19th Street , Denver, CO 80294. Any Settlement Class Member who does not make

 his, her, or its objection in the manner provided for in the Notice shall be deemed to have waived

 such objection and shall forever be foreclosed from making any objection to any aspect of the

 Settlement, to the Plan of Allocation, or to the request for attorneys’ fees and expenses, unless

 otherwise ordered by the Court, but shall otherwise be bound by the Judgment to be entered and

 the releases to be given. Attendance at the hearing is not necessary, however, persons wishing to

 be heard orally in opposition to the approval of the Settlement, the Plan of Allocation, and/or the

 application for an award of attorneys’ fees and other expenses are required to indicate in their

 written objection their intention to appear at the hearing. Persons who intend to object to the

 Settlement, the Plan of Allocation, and/or the application for an award of attorneys’ fees and

 expenses and desire to present evidence at the Settlement Hearing must include in their written

 objections the identity of any witnesses they may call to testify and exhibits they intend to

 introduce into evidence at the Settlement Hearing.

        20.     Settlement Class Members do not need to appear at the hearing or take any other

 action to indicate their approval.

        21.     All papers in support of the Settlement, Plan of Allocation, and Lead Counsel’s

 request for an award of attorneys’ fees and expenses shall be filed with the Court and served on

 or before thirty-five (35) calendar days prior to the date set herein for the Settlement Hearing. If

 reply papers are necessary, they are to be filed with the Court and served no later than seven (7)

 calendar days prior to the Settlement Hearing.

        22.     The passage of title and ownership of the Settlement Fund to the Escrow Agent in

 accordance with the terms and obligations of the Stipulation is approved. No person who is not a

 Settlement Class Member or Lead Counsel shall have any right to any portion of, or to any


                                              11
Case 1:18-cv-02300-MEH Document 46 Filed 06/11/19 USDC Colorado Page 12 of 56




 distribution of, the Net Settlement Fund unless otherwise ordered by the Court or otherwise

 provided in the Stipulation.

        23.     All funds held in escrow shall be deemed and considered to be in custodia legis of

 the Court, and shall remain subject to the jurisdiction of the Court until such time as such funds

 shall be disbursed pursuant to the Stipulation and/or further order of the Court.

        24.     Neither Defendants nor their counsel shall have any responsibility for the Plan of

 Allocation or any application for attorney’s fees or expenses submitted by Lead Counsel or Lead

 Plaintiff, and such matters shall be considered separately from the fairness, reasonableness and

 adequacy of the Settlement.

        25.     If the Settlement fails to become effective as defined in the Stipulation or is

 terminated, then both the Stipulation, including any amendment(s) thereof, except as expressly

 provided in the Stipulation, and this Preliminary Approval Order shall be null and void, of no

 further force or effect, and without prejudice to any Party, and may not be introduced as evidence

 or used in any actions or proceedings by any person or entity against the Parties, and the Parties

 shall be deemed to have reverted to their respective litigation positions in the Action as of April

 16, 2019.

        26.     The Court retains exclusive jurisdiction over the Action to consider all further

 matters arising out of or connected with the Settlement.


 DATED this 11th day of June, 2019


                                                          BY THE COURT:

                                                          ______________________________
                                                          Honorable Michael E. Hegarty
                                                          UNITED STATES MAGISTRATE JUDGE


                                              12
Case 1:18-cv-02300-MEH Document 46 Filed 06/11/19 USDC Colorado Page 13 of 56




                           Exhibit 1
Case 1:18-cv-02300-MEH Document 46 Filed 06/11/19 USDC Colorado Page 14 of 56

                                                                                          Exhibit A-1


                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO

 Civil Action No. 1:18-cv-02300-MEH

 BRISTOL COUNTY RETIREMENT SYSTEM,
 Individually and on Behalf of All Others Similarly Situated,

        Plaintiffs,

 v.

 QURATE RETAIL, INC.,
 MICHAEL A. GEORGE,
 GREGORY B. MAFFEI, AND
 THADDEUS JASTRZEBSKI,

        Defendants.




           NOTICE OF PENDENCY OF CLASS ACTION, PROPOSED SETTLEMENT,
              AND MOTION FOR ATTORNEYS’ FEES AND EXPENSES



 If you purchased or otherwise acquired publicly traded Series A QVC Group common stock
 traded on the NASDAQ Global Select Market under the symbol QVCA (“QVC Stock”) during
 the period from August 5, 2015 through September 8, 2016, inclusive (the “Class Period”), and
 were damaged thereby, you may be entitled to a payment from a class action settlement.

        A Federal Court authorized this Notice. This is not a solicitation from a lawyer.

       The purpose of this Notice is to inform you of the pendency of this securities class action
        (the “Action”), the proposed settlement of the Action (the “Settlement”),1 and a hearing
        to be held by the Court to consider: (i) whether the Settlement should be approved;
        (ii) whether the proposed plan for allocating the proceeds of the Settlement (the “Plan of
        Allocation”) should be approved; and (iii) Lead Counsel’s application for attorneys’ fees
        and expenses (see pages ___ and ___ below). This Notice describes important rights you
        may have and what steps you must take if you wish to participate in the Settlement, wish
        to object, or wish to be excluded from the Settlement Class.


 1
   The terms of the Settlement are in the Stipulation and Agreement of Settlement, dated ________, 2019
 (the “Stipulation”), which can be viewed at www.strategicclaims.net and www.labaton.com. All
 capitalized terms not defined in this Notice have the same meanings as defined in the Stipulation.

                                                 -1-
Case 1:18-cv-02300-MEH Document 46 Filed 06/11/19 USDC Colorado Page 15 of 56

                                                                                        Exhibit A-1


          If approved by the Court, the Settlement will create a $5,750,000 cash fund, plus earned
           interest, for the benefit of eligible Settlement Class Members, after the deduction of
           attorneys’ fees and expenses awarded by the Court, Notice and Administration Expenses,
           and Taxes.

          The Settlement resolves claims by Court-appointed Lead Plaintiff Indiana Public
           Retirement System (“Indiana or “Lead Plaintiff”) that have been asserted on behalf of the
           Settlement Class (defined below) against Qurate Retail, Inc. (“Qurate”),2 and Michael A.
           George, Gregory B. Maffei, and Thaddeus Jastrzebski (collectively, the “Individual
           Defendants” and, with Qurate, the “Defendants”). It avoids the costs and risks of
           continuing the litigation; pays money to eligible investors; and releases the Released
           Defendant Parties (defined below) from liability.

     If you are a Settlement Class Member, your legal rights will be affected by this Settlement
                   whether you act or do not act. Please read this Notice carefully.

                   YOUR LEGAL RIGHTS AND OPTIONS IN THIS SETTLEMENT
      SUBMIT A CLAIM FORM        The only way to get a payment. See Question 8 below for
      BY _______, 2019           details.
      EXCLUDE YOURSELF FROM Get no payment. This is the only option that, assuming
      THE SETTLEMENT CLASS       your claim is timely brought, might allow you to ever
      BY _____, 2019             bring or be part of any other lawsuit against Defendants
                                 and/or the other Released Defendant Parties concerning
                                 the Released Claims. See Question 11 below for
                                 details.
      OBJECT BY _______, 2019    Write to the Court about why you do not like the
                                 Settlement, the Plan of Allocation, and/or Lead Counsel’s
                                 Fee and Expense Application. If you object, you will still
                                 be a member of the Settlement Class. See Question 16
                                 below for details.
      GO TO A HEARING ON         Ask to speak in Court at the Settlement Hearing about the
      ______________, 2019 AND   Settlement. See Question 20 below for details.
      FILE A NOTICE OF
      INTENTION TO APPEAR BY
      _______, 2019
      DO NOTHING                 Get no payment. Give up rights.

          These rights and options—and the deadlines to exercise them—are explained in this
           Notice.

 2
  As detailed in Qurate’s Form 10-K for the year ending December 31, 2018, filed with the U.S.
 Securities and Exchange Commission (“SEC”) on February 28, 2019, during the Class Period the
 businesses comprising QVC Group, including QVC, Inc., were owned by Liberty Interactive
 Corporation. In March 2018, QVC Group was rebranded as Qurate Retail Group, and in April
 2018 Liberty Interactive was renamed Qurate Retail, Inc.


                                                 -2-
Case 1:18-cv-02300-MEH Document 46 Filed 06/11/19 USDC Colorado Page 16 of 56

                                                                                            Exhibit A-1


          The Court in charge of this case still has to decide whether to approve the Settlement.
           Payments will be made to all Settlement Class Members who timely submit valid Claim
           Forms, if the Court approves the Settlement and after any appeals are resolved. Please be
           patient.

                                    SUMMARY OF THE NOTICE

 Statement of the Settlement Class’s Recovery
            1.      Subject to Court approval, Lead Plaintiff, on behalf of the Settlement Class, has

     agreed to settle the Action in exchange for a payment of $5,750,000 in cash (the “Settlement

     Amount”), which will be deposited into an interest-bearing Escrow Account (the “Settlement

     Fund”). Based on Lead Plaintiff’s damages expert’s estimate of the number of shares of QVC

     Stock eligible to participate in the Settlement, and assuming that all investors eligible to

     participate in the Settlement do so, it is estimated that the average recovery, before deduction of

     any Court-approved fees and expenses, such as attorneys’ fees, litigation expenses, Taxes, and

     Notice and Administration Expenses, would be approximately $0.04 per allegedly damaged

     share.3 If the Court approves Lead Counsel’s Fee and Expense Application (discussed below),

     the average recovery would be approximately $0.03 per allegedly damaged share. These

     average recovery amounts are only estimates and Settlement Class Members may recover

     more or less than these estimated amounts. A Settlement Class Member’s actual recovery

     will depend on, for example: (i) the total number of claims submitted; (ii) the amount of the Net

     Settlement Fund; (iii) when the Settlement Class Member purchased or acquired QVC Stock

     during the Class Period; and (iv) whether and when the Settlement Class Member sold QVC

     Stock. See the Plan of Allocation beginning on page [__] for information on the calculation of

     your Recognized Claim.


 3
   An allegedly damaged share might have been traded, and potentially damaged, more than once during
 the Class Period, and the average recovery indicated above represents the estimated average recovery for
 each share that allegedly incurred damages.


                                                   -3-
Case 1:18-cv-02300-MEH Document 46 Filed 06/11/19 USDC Colorado Page 17 of 56

                                                                                          Exhibit A-1


 Statement of Potential Outcome of Case if the Action Continued to Be Litigated
         2.      The Parties disagree about both liability and damages and do not agree about the

  amount of damages that would be recoverable if Lead Plaintiff were to prevail on each claim

  alleged. The issues on which the Parties disagree include, for example: (i) whether Defendants

  made any statements or omitted any facts that were materially false or misleading, or otherwise

  actionable under the federal securities laws; (ii) whether any such allegedly materially false or

  misleading statements or omissions were made with the required level of intent or recklessness;

  (iii) whether the Action was filed within the applicable statute of limitations; (iv) the amounts

  by which the prices of QVC Stock were allegedly artificially inflated, if at all, during the Class

  Period, and the extent to which factors such as general market, economic, and industry

  conditions influenced the trading prices of the stock; and (v) whether class members suffered

  any damages.

         3.      Defendants have denied and continue to deny any and all allegations of

  wrongdoing or fault asserted in the Action, deny that they have committed any act or omission

  giving rise to any liability or violation of law, and deny that Lead Plaintiff and the Settlement

  Class have suffered any loss attributable to Defendants’ actions or omissions. While Lead

  Plaintiff believes that it has meritorious claims, it recognizes that there are significant obstacles

  in the way to recovery.

 Statement of Attorneys’ Fees and Expenses Sought
         4.      Lead Counsel, on behalf of itself and all Plaintiffs’ Counsel, will apply to the

  Court for an award of attorneys’ fees from the Settlement Fund in an amount not to exceed 30%

  of the Settlement Fund, which includes any accrued interest. Lead Counsel will also apply for

  payment of litigation expenses incurred by Plaintiffs’ Counsel in prosecuting the Action in an

  amount not to exceed $200,000, plus accrued interest, which may include an application


                                                 -4-
Case 1:18-cv-02300-MEH Document 46 Filed 06/11/19 USDC Colorado Page 18 of 56

                                                                                           Exhibit A-1


  pursuant to the Private Securities Litigation Reform Act of 1995 (“PSLRA”) for the reasonable

  costs and expenses (including lost wages) of Lead Plaintiff directly related to its litigation

  efforts. If the Court approves Lead Counsel’s Fee and Expense Application in full, the average

  amount of fees and expenses, assuming claims are filed for all shares eligible to participate in

  the Settlement, will be approximately $0.01 per allegedly damaged share of QVC Stock. A

  copy of the Fee and Expense Application will be posted on www.strategicclaims.net and

  www.labaton.com after it has been filed with the Court.

 Reasons for the Settlement
         5.      For Lead Plaintiff, the principal reason for the Settlement is the guaranteed cash

  benefit to the Settlement Class. This benefit must be compared to the uncertainty of being able

  to prove the allegations in the Complaint; maintaining certification of the class through trial; the

  risk that the Court may grant some or all of the anticipated motions to dismiss and summary

  judgment motions to be filed by Defendants; the uncertainty of a greater recovery after a trial

  and appeals; the risks of litigation, especially in complex actions like this; as well as the

  difficulties and delays inherent in such litigation (including any trial and appeals).

         6.      For Defendants, who deny all allegations of wrongdoing or liability whatsoever

  and deny that Settlement Class Members were damaged, the principal reason for entering into

  the Settlement is to end the burden, expense, uncertainty, and risk of further litigation.

 Identification of Attorneys’ Representatives
         7.      Lead Plaintiff and the Settlement Class are represented by Lead Counsel,

  Jonathan Gardner, Labaton Sucharow LLP, 140 Broadway, New York, NY 10005, (888) 219-

  6877, www.labaton.com, settlementquestions@labaton.com.

         8.      Further information regarding this Action, the Settlement, and this Notice may

  be obtained by contacting the Claims Administrator: c/o Strategic Claims Services, P.O. Box


                                                 -5-
Case 1:18-cv-02300-MEH Document 46 Filed 06/11/19 USDC Colorado Page 19 of 56

                                                                                      Exhibit A-1


  230, 600 N. Jackson Street, Suite 205, Media, PA 19063, (_____) ____-____,

  www.strategicclaims.net; or Lead Counsel.

               Please Do Not Call the Court with Questions About the Settlement.

                               [END OF PSLRA COVER PAGE]



                                    BASIC INFORMATION

  1. Why did I get this Notice?

         9.      You or someone in your family may have purchased or acquired QVC Stock

  during the period from August 5, 2015 through September 8, 2016, inclusive (the “Class

  Period”). Receipt of this Notice does not mean that you are a Member of the Settlement

  Class or that you will be entitled to receive a payment. If you wish to be eligible for a

  payment, you are required to submit the Claim Form that is being distributed with this

  Notice. See Question 8 below.

         10.     The Court directed that this Notice be sent to Settlement Class Members because

  they have a right to know about the proposed Settlement of this class action lawsuit, and about

  all of their options, before the Court decides whether to approve the Settlement.

         11.     The Court in charge of the Action is the United States District Court for the

  District of Colorado, and the case is known as Bristol County Retirement System v. Qurate

  Retail, Inc., No. 1:18-cv-02300-MEH. The Action is assigned to the Honorable Michael E.

  Hegarty, United States Magistrate Judge.

  2. What is this case about and what has happened so far?

         12.     Qurate is a retail company that sells consumer products mostly through live

  merchandise-focused televised shopping programs, websites, and mobile applications. QVC,

  Inc. is Qurate’s largest wholly owned subsidiary, reaching approximately 23 million customers.


                                                -6-
Case 1:18-cv-02300-MEH Document 46 Filed 06/11/19 USDC Colorado Page 20 of 56

                                                                                        Exhibit A-1


  In general, the Complaint alleges that Defendants made materially false and misleading

  statements and omissions regarding QVC Inc.’s use of Easy Pay, a program that allowed

  customers to buy items on credit through a series of installment payments. Allegedly facing

  declining sales in the first half of 2015, at the start of the Class Period, the Company allegedly

  increased its use of Easy Pay, expanding both the number and type of products on which it

  offered Easy Pay; added lower-priced products to Easy Pay; and relaxed rules regarding Easy

  Pay installment payments. These actions were allegedly done to inflate the Company’s sales

  and to allow Company executives to meet their 2015 performance bonus targets 2015. The

  Complaint further alleges that when the truth regarding the Company’s sales, the expansion of

  the Easy Pay program, and the resulting increase in the Company’s bad debt rate were allegedly

  disclosed to the market, the price of QVC Stock declined causing damages to the proposed

  class.

           13.   On September 6, 2018, a securities class action complaint captioned Bristol

  County Retirement System v. Qurate Retail, Inc., No. 1:18-cv-02300-MEH, was filed in the

  Court on behalf of investors in QVC Stock. On November 26, 2018, pursuant to the PSLRA,

  the Court issued an order appointing Indiana as Lead Plaintiff and appointing Labaton

  Sucharow LLP as Lead Counsel to represent the putative class.

           14.   The operative complaint in the Action is the Amended Class Action Complaint

  for Violation of Federal Securities Laws, filed on May ___, 2019. The Complaint alleges

  violations of Sections 10(b) and 20(a) of the Securities Exchange Act of 1934 (“Exchange Act”)

  and Rule 10b-5 promulgated thereunder by the SEC on behalf of a class of all purchasers or

  acquirers of QVC Stock during the Class Period.

           15.   Lead Plaintiff, through Lead Counsel, represents that it has conducted a thorough

  investigation relating to the claims, defenses, and underlying events and transactions that are the

                                                -7-
Case 1:18-cv-02300-MEH Document 46 Filed 06/11/19 USDC Colorado Page 21 of 56

                                                                                        Exhibit A-1


  subject of the Action, as set forth below, and on these matters Defendants take no position.

  Lead Plaintiff’s process, through Lead Counsel, included reviewing and analyzing: (i)

  documents filed publicly with the SEC; (ii) publicly available information, including press

  releases, news articles, financial information, and public statements issued by or concerning

  QVC Group, Liberty Interactive Corporation, Qurate, and the Defendants; (iii) research reports

  issued by financial analysts; (iv) other publicly available information and data concerning QVC

  Group, Liberty Interactive Corporation, Qurate, and the Defendants; (v) the applicable law

  governing the claims and potential defenses in the Action; and (vi) core documents, exceeding

  3,000 pages, provided by Defendants in connection with mediation efforts, described below.

  Lead Counsel also identified approximately 130 former employees and other persons with

  relevant knowledge and interviewed 27 of them. In addition, Lead Plaintiff engaged a forensic

  accounting expert who conducted an accounting analysis regarding certain financial elements of

  Lead Plaintiff’s claims. Lead Plaintiff also engaged a well-respected economist to review Lead

  Plaintiff’s claims and conduct an analysis.

         16.     In an effort to explore the possibility for a negotiated resolution of the claims in

  the Action, the parties engaged Michelle M. Yoshida, Esq., a well-respected and highly

  experienced mediator. On March 25, 2019, the Parties met with Ms. Yoshida in an attempt to

  reach a settlement. The mediation involved an extended effort to settle the claims and was

  preceded by the exchange of mediation statements and documents, however a settlement was

  not reached at that time. Thereafter, discussions continued and ultimately the Parties accepted

  the mediator’s proposal for a settlement on April 5, 2019, and executed a settlement term sheet

  on April 16, 2019.




                                                -8-
Case 1:18-cv-02300-MEH Document 46 Filed 06/11/19 USDC Colorado Page 22 of 56

                                                                                          Exhibit A-1


  3. Why is this a class action?

           17.   In a class action, one or more persons or entities (in this case, Lead Plaintiff), sue

  on behalf of people and entities who have similar claims. Together, these people and entities

  are a “class,” and each is a “class member.” Class actions allow the adjudication of many

  individuals’ similar claims that might be too small economically to bring as individual actions.

  One court resolves the issues for all class members at the same time, except for those who

  exclude themselves, or “opt-out,” from the class.

  4. What are the reasons for the Settlement?

           18.   The Court did not finally decide in favor of Lead Plaintiff or Defendants.

  Instead, both sides agreed to a settlement. Lead Plaintiff and Lead Counsel believe that the

  claims asserted in the Action have merit. They recognize, however, the expense and length of

  continued proceedings needed to pursue the claims through trial and appeals, as well as the

  difficulties in establishing liability.   For example, Defendants have raised arguments and

  defenses (which they would likely raise in motions to dismiss, in motions for summary

  judgment, and at trial) countering Lead Plaintiff’s allegations, such as that Defendants properly

  informed investors about the Easy Pay program and that Lead Plaintiff would be unable to

  establish the falsity and materiality of the alleged misstatements or that Defendants acted with

  the required level of intent, and that the Action is barred by the statute of limitations.

  Defendants also maintain that recoverable damages, to the extent there were any, were minimal.

  In the absence of a settlement, the Parties would present factual and expert testimony on each of

  these issues, and there is a risk that the Court or jury would resolve these issues unfavorably

  against Lead Plaintiff and the Settlement Class. Lead Plaintiff and Lead Counsel believe that the

  proposed Settlement is fair, reasonable, and adequate, and in the best interests of the Settlement

  Class.

                                                 -9-
Case 1:18-cv-02300-MEH Document 46 Filed 06/11/19 USDC Colorado Page 23 of 56

                                                                                        Exhibit A-1


         19.     Defendants have denied and continue to deny each and every one of the claims

  alleged by Lead Plaintiff in the Action, including all claims in the Complaint. Nonetheless,

  Defendants have concluded that continuation of the Action could be protracted and expensive,

  and have taken into account the uncertainty and risks inherent in any litigation, especially a

  complex case like this Action, and believe that the Settlement is in the best interests of

  Defendants.

                                WHO IS IN THE SETTLEMENT

  5. How do I know if I am part of the Settlement Class?

         20.     The Court directed, for the purposes of the proposed Settlement, that everyone

  who fits the following description is a Settlement Class Member and subject to the Settlement

  unless they are an excluded person (see Question 6 below) or take steps to exclude themselves

  from the Settlement Class (see Question 11 below):

        All persons and entities that purchased or otherwise acquired QVC Stock during the

        period from August 5, 2015 through September 8, 2016, inclusive, and were allegedly

        damaged thereby, as will be determined by the Plan of Allocation approved by the

        Court.

         21.     The Plan of Allocation that is being proposed by Lead Plaintiff for approval by

  the Court is discussed on pages ___ to ____ below. If one of your mutual funds purchased or

  acquired QVC Stock during the Class Period, that does not make you a Settlement Class

  Member, although your mutual fund may be. You are a Settlement Class Member only if you

  individually purchased or acquired QVC Stock during the Class Period. Check your investment

  records or contact your broker to see if you have any eligible purchases or acquisitions.




                                                - 10 -
Case 1:18-cv-02300-MEH Document 46 Filed 06/11/19 USDC Colorado Page 24 of 56

                                                                                      Exhibit A-1


  6. Are there exceptions to being included?

         22.    Yes.      There are some individuals and entities who are excluded from the

  Settlement Class by definition. Excluded from the Settlement Class are: (i) the Defendants; (ii)

  the present and former officers and directors of the Company; (iii) the Company’s subsidiaries;

  (iv) members of the immediate families of the Individual Defendants; (v) any entity in which

  any Defendant has or had a controlling interest; and (vi) the legal representatives, heirs,

  successors, and assigns of any such excluded party with respect to any trades in QVC Stock

  made in that capacity. Also excluded from the Settlement Class is anyone who timely and

  validly seeks exclusion from the Settlement Class in accordance with the procedures described

  in Question 11 below.

                                THE SETTLEMENT BENEFITS

  7. What does the Settlement provide?

         23.    In exchange for the Settlement and the release of the Released Claims against the

  Released Defendant Parties (see Question 10 below), Qurate has agreed to pay, or cause to be

  paid, $5,750,000, which, along with any interest earned, will be distributed after deduction of

  Court-awarded attorneys’ fees and litigation expenses, Notice and Administration Expenses,

  Taxes, and any other fees or expenses approved by the Court (the “Net Settlement Fund”), to

  Settlement Class Members who send in valid and timely Claim Forms.

  8. How can I receive a payment?

         24.    To qualify for a payment from the Net Settlement Fund, you must submit a

  timely and valid Claim Form. A Claim Form is included with this Notice. You may also obtain

  one from the website of the Claims Administrator: www.strategicclaims.net, or from Lead

  Counsel’s website: www.labaton.com. You can also request that a Claim Form be mailed to

  you by calling the Claims Administrator toll-free at (____) ___-_____.

                                              - 11 -
Case 1:18-cv-02300-MEH Document 46 Filed 06/11/19 USDC Colorado Page 25 of 56

                                                                                         Exhibit A-1


         25.     Please read the instructions in the Claim Form carefully. Fill out the Claim

  Form, include all the documents the form requests, sign it, and either mail it to the Claims

  Administrator using the address listed in the Claim Form or submit it online at

  www.strategicclaims.net. Claim Forms must be postmarked (if mailed) or received no later

  than ______________________, 2019.

  9. When will I receive my payment?

         26.     The Court will hold a Settlement Hearing on ____________, 2019 to decide,

  among other things, whether to finally approve the Settlement. Even if the Court approves the

  Settlement, there may be appeals which can take time to resolve, perhaps more than a year. It

  also takes a long time for all of the Claim Forms to be accurately reviewed and processed.

  Please be patient.

  10. What am I giving up to receive a payment and by staying in the Settlement Class?

         27.     If you are a Settlement Class Member and do not timely and validly exclude

  yourself from the Settlement Class, you will remain in the Settlement Class and that means that,

  upon the “Effective Date” of the Settlement, you will release all “Released Claims” against the

  “Released Defendant Parties.”

        (a)     “Released Claims” means any and all claims and causes of action of every nature

 and description, including both known claims and Unknown Claims (defined below), whether

 asserted individually, directly, or representatively, that were or could have been alleged in the

 Action or could in the future be asserted in any forum, domestic or foreign, whether arising

 under federal, state, common, statutory, regulatory or foreign law, arising out of, based upon,

 connected to, or in any way related to the purchase or acquisition QVC Stock during the Class

 Period and any allegations, acts, transactions, facts, events, matters, occurrences, representations,


                                                - 12 -
Case 1:18-cv-02300-MEH Document 46 Filed 06/11/19 USDC Colorado Page 26 of 56

                                                                                          Exhibit A-1


 statements or omissions that were or could have been set forth, alleged, referred to, or asserted in

 the Action by Lead Plaintiff or any member of the Settlement Class.

        (b)     “Released Defendant Parties” means Defendants; Defendants’ Counsel; any

 individual previously named as a defendant in the Action; each of their respective past, present,

 and future predecessors, successors, parent corporations, sister corporations, subsidiaries,

 affiliates, assigns, assignors, heirs, legatees, devisees, executors, administrators, estates, heirs,

 spouses, immediate family members, receivers and trustees, settlors, beneficiaries, officers,

 directors, shareholders, employees, servants, agents, representatives, consultants, contractors,

 auditors, partners, insurers, reinsurers, representatives, attorneys, legal representatives; and any

 trust of which any Released Defendant Party is the settlor or that is for the benefit of any of their

 immediate family members; and all persons acting by, through, under or in concert with them or

 any of them.

        (c)     “Unknown Claims” means any and all Released Claims that Lead Plaintiff or any

 other Settlement Class Member does not know or suspect to exist in his, her, or its favor at the

 time of the release of the Released Defendant Parties, and any and all Released Defendants’

 Claims that any Defendant does not know or suspect to exist in his, her, or its favor at the time of

 the release of the Released Plaintiff Parties, which if known by him, her, or it might have

 affected his, her, or its decision(s) with respect to the Settlement, including the decision to object

 to the terms of the Settlement or to exclude himself, herself, or itself from the Settlement Class.

 With respect to any and all Released Claims and Released Defendants’ Claims, the Parties

 stipulate and agree that, upon the Effective Date, Lead Plaintiff and Defendants shall expressly,

 and each Settlement Class Member (in addition to Lead Plaintiff) shall be deemed to have, and

 by operation of the Judgment or Alternative Judgment shall have, to the fullest extent permitted

 by law, expressly waived and relinquished any and all provisions, rights and benefits conferred

                                                 - 13 -
Case 1:18-cv-02300-MEH Document 46 Filed 06/11/19 USDC Colorado Page 27 of 56

                                                                                       Exhibit A-1


 by any law of any state or territory of the United States or foreign law, or principle of common

 law, which is similar, comparable, or equivalent to Cal. Civ. Code § 1542, which provides:

        A general release does not extend to claims that the creditor or releasing

        party does not know or suspect to exist in his or her favor at the time of

        executing the release and that, if known by him or her, would have

        materially affected his or her settlement with the debtor or released party.

 Lead Plaintiff, all Settlement Class Members, or Defendants may hereafter discover facts, legal

 theories, or authorities in addition to or different from those which any of them now knows,

 suspects, or believes to be true with respect to the Action, the Released Claims, or the Released

 Defendants’ Claims, but Lead Plaintiff and Defendants shall expressly, fully, finally, and forever

 settle and release, and each Settlement Class Member shall be deemed to have fully, finally, and

 forever settled and released, and upon the Effective Date and by operation of the Judgment or

 Alternative Judgment shall have settled and released, fully, finally, and forever, any and all

 Released Claims and Released Defendants’ Claims as applicable, without regard to the

 subsequent discovery or existence of such different or additional facts, legal theories, or

 authorities. Lead Plaintiff and Defendants acknowledge, and all Settlement Class Members by

 operation of law shall be deemed to have acknowledged, that the inclusion of “Unknown

 Claims” in the definition of Released Claims and Released Defendants’ Claims was separately

 bargained for and was a material element of the Settlement.

         28.     The “Effective Date” will occur when an Order entered by the Court approving

  the Settlement becomes Final and is not subject to appeal. If you remain a member of the

  Settlement Class, all of the Court’s orders, whether favorable or unfavorable, will apply to you

  and legally bind you.




                                               - 14 -
Case 1:18-cv-02300-MEH Document 46 Filed 06/11/19 USDC Colorado Page 28 of 56

                                                                                           Exhibit A-1


         29.     Upon the “Effective Date,” Defendants will also provide a release of any claims

  against Lead Plaintiff and the Settlement Class arising out of or related to the institution,

  prosecution, or settlement of the claims in the Action.

               EXCLUDING YOURSELF FROM THE SETTLEMENT CLASS

         30.     If you want to keep any right you may have to sue or continue to sue Defendants

  and the other Released Defendant Parties on your own concerning the Released Claims, then

  you must take steps to remove yourself from the Settlement Class. This is called excluding

  yourself or “opting out.” Please note: If you decide to exclude yourself, there is a risk that any

  lawsuit you may file to pursue claims alleged in the Action may be dismissed, including

  because the suit is not filed within the applicable time periods required for filing suit.

  11. How do I exclude myself from the Settlement Class?

         31.     To exclude yourself from the Settlement Class, you must mail a signed letter

  stating that you request to be “excluded from the Settlement Class in Bristol County Ret. Sys. v.

  Qurate Retail, Inc., No. 18-cv-02300 (D. Colo.).” You cannot exclude yourself by telephone or

  e-mail. Each request for exclusion must also: (i) state the name, address and telephone number

  of the person or entity requesting exclusion; (ii) state the number of shares of QVC Stock the

  person or entity purchased, acquired, and sold during the Class Period, as well as the dates and

  prices of each such purchase, acquisition and sale; and (iii) be signed by the Person requesting

  exclusion or an authorized representative. A request for exclusion must be submitted so that it

  is received no later than _________, 2019 to:

                            Bristol County Ret. Sys. v. Qurate Retail, Inc.
                                        Claims Administrator
                                    c/o Strategic Claims Services
                                            P.O. Box 230
                                   600 N. Jackson Street, Suite 205
                                          Media, PA 19063

         32.     This information is needed to determine whether you are a member of the
                                            - 15 -
Case 1:18-cv-02300-MEH Document 46 Filed 06/11/19 USDC Colorado Page 29 of 56

                                                                                        Exhibit A-1


  Settlement Class. Your exclusion request must comply with these requirements in order to be

  valid. If you ask to be excluded, do not submit a Claim Form because you cannot receive any

  payment from the Net Settlement Fund. Also, you cannot object to the Settlement because you

  will not be a Settlement Class Member. However, if you submit a valid exclusion request, you

  will not be legally bound by anything that happens in the Action, and you may be able to sue (or

  continue to sue) Defendants and the other Released Defendant Parties in the future.

  12.   If I do not exclude myself, can I sue Defendants and the other Released Defendant
        Parties for the same thing later?

         33.     No. Unless you properly exclude yourself, you will give up any rights to sue

  Defendants and the other Released Defendant Parties for any and all Released Claims. If you

  have a pending lawsuit against any of the Released Defendant Parties, speak to your lawyer in

  that case immediately. You must exclude yourself from this Settlement Class to continue your

  own lawsuit. Remember, the exclusion deadline is ________________, 2019.

  13. If I exclude myself, can I get money from the proposed Settlement?

         34.     No, only Settlement Class Members are eligible to recover money from the

  Settlement.

                           THE LAWYERS REPRESENTING YOU

  14. Do I have a lawyer in this case?

         35.     Labaton Sucharow LLP is Lead Counsel in the Action and represents all

  Settlement Class Members. You will not be separately charged for these lawyers. The Court

  will determine the amount of attorneys’ fees and expenses, which will be paid from the

  Settlement Fund. If you want to be represented by your own lawyer, you may hire one at your

  own expense.




                                              - 16 -
Case 1:18-cv-02300-MEH Document 46 Filed 06/11/19 USDC Colorado Page 30 of 56

                                                                                      Exhibit A-1


  15. How will the lawyers be paid?

         36.    Lead Counsel has been prosecuting the Action on a contingent basis and has not

  been paid for any of its work. Lead Counsel will apply to the Court, on behalf of itself and all

  other Plaintiffs’ Counsel, for an award of attorneys’ fees of no more than 30% of the Settlement

  Fund, which will include any accrued interest. Plaintiffs’ Counsel are Lead Counsel, The

  Shuman Law Firm, Wolf Haldenstein Adler Freeman & Herz LLP, and the Thornton Law Firm.

  Any fee allocations among Plaintiffs’ Counsel will in no way increase the fees that are deducted

  from the Settlement Fund, and no other attorneys will share the awarded attorneys’ fees. Lead

  Counsel will also seek payment of litigation expenses incurred by Plaintiffs’ Counsel in the

  prosecution and settlement of the Action of no more than $200,000, plus accrued interest, which

  may include an application in accordance with the PSLRA for the reasonable costs and

  expenses (including lost wages) of Lead Plaintiff directly related to its representation of the

  Settlement Class. As explained above, any attorneys’ fees and expenses awarded by the Court

  will be paid from the Settlement Fund. Settlement Class Members are not personally liable for

  any such fees or expenses.

  OBJECTING TO THE SETTLEMENT, THE PLAN OF ALLOCATION, OR THE FEE
                      AND EXPENSE APPLICATION

  16. How do I tell the Court that I do not like something about the proposed Settlement?

         37.    If you are a Settlement Class Member, you can object to the Settlement or any of

  its terms, the proposed Plan of Allocation of the Net Settlement Fund, and/or Lead Counsel’s

  Fee and Expense Application. You may write to the Court about why you think the Court

  should not approve any or all of the Settlement terms or related relief. If you would like the

  Court to consider your views, you must file a proper objection within the deadline, and

  according to the following procedures.


                                              - 17 -
Case 1:18-cv-02300-MEH Document 46 Filed 06/11/19 USDC Colorado Page 31 of 56

                                                                                       Exhibit A-1


         38.     To object, you must send a signed letter stating that you object to the proposed

  Settlement, the Plan of Allocation, and/or the Fee and Expense Application in “Bristol County

  Ret. Sys. v. Qurate Retail, Inc., No. 18-cv-02300 (D. Colo.).” Your objection must state why

  you are objecting and whether your objection applies only to you, a subset of the Settlement

  Class, or the entire Settlement Class. The objection must also state: (i) the name, address,

  telephone number, and e-mail address of the objector and must be signed by the objector; (ii)

  contain a statement of the Settlement Class Member’s objection or objections and the specific

  reasons for each objection, including any legal and evidentiary support (including witnesses) the

  Settlement Class Member wishes to bring to the Court’s attention; and (iii) include information

  sufficient to prove the objector’s membership in the Settlement Class, including the number of

  shares of QVC Stock purchased, acquired, and sold during the Class Period as well as the dates

  and prices of each such purchase, acquisition, and sale. Unless otherwise ordered by the Court,

  any Settlement Class Member who does not object in the manner described in this Notice will

  be deemed to have waived any objection and will be forever foreclosed from making any

  objection to the proposed Settlement, the Plan of Allocation, and/or Lead Counsel’s Fee and

  Expense Application.      Your objection must be filed with the Court no later than

  _______________, 2019 and be mailed or delivered to the following counsel so that it is

  received no later than __________________, 2019:

               Court                       Lead Counsel                Defendants’ Counsel
                                                                         Representatives
       Clerk of the Court            Labaton Sucharow LLP            O’Melveny & Myers LLP
  United States District Court        Jonathan Gardner, Esq.          Matthew W. Close, Esq.
  Alfred A. Arraj United States           140 Broadway                 400 South Hope Street
           Courthouse                  New York, NY 10005                   18th Floor
         901 19th Street                                              Los Angeles, CA 90071
       Denver, CO 80294




                                               - 18 -
Case 1:18-cv-02300-MEH Document 46 Filed 06/11/19 USDC Colorado Page 32 of 56

                                                                                        Exhibit A-1


         39.     You do not need to attend the Settlement Hearing to have your written objection

  considered by the Court. However, any Settlement Class Member who has complied with the

  procedures described in this Question 16 and below in Question 20 may appear at the

  Settlement Hearing and be heard, to the extent allowed by the Court. An objector may appear

  in person or arrange, at his, her, or its own expense, for a lawyer to represent him, her, or it at

  the Settlement Hearing.

  17. What is the difference between objecting and seeking exclusion?

         40.     Objecting is telling the Court that you do not like something about the proposed

  Settlement, Plan of Allocation, or Lead Counsel’s Fee and Expense Application. You can still

  recover money from the Settlement. You can object only if you stay in the Settlement Class.

  Excluding yourself is telling the Court that you do not want to be part of the Settlement Class.

  If you exclude yourself from the Settlement Class, you have no basis to object because the

  Settlement and the Action no longer affect you.

                                THE SETTLEMENT HEARING

  18. When and where will the Court decide whether to approve the proposed Settlement?

         41.     The Court will hold the Settlement Hearing on ___________, 2019 at ____ _.m.,

  in Courtroom A501 at the United States District Court for the District of Colorado, Alfred A.

  Arraj United States Courthouse, 901 19th Street, Denver, CO 80294.

         42.     At this hearing, the Court will consider whether: (i) the Settlement is fair,

  reasonable, adequate, and should be approved; (ii) the Plan of Allocation is fair and reasonable,

  and should be approved; and (iii) the application of Lead Counsel for an award of attorneys’

  fees and payment of litigation expenses is reasonable and should be approved. The Court will

  take into consideration any written objections filed in accordance with the instructions in

  Question 16 above. We do not know how long it will take the Court to make these decisions.

                                                - 19 -
Case 1:18-cv-02300-MEH Document 46 Filed 06/11/19 USDC Colorado Page 33 of 56

                                                                                      Exhibit A-1


         43.    You should be aware that the Court may change the date and time of the

  Settlement Hearing without another notice being sent to Settlement Class Members. If you

  want to attend the hearing, you should check with Lead Counsel or visit the websites

  www.strategicclaims.net or www.labaton.com, beforehand to be sure that the hearing date

  and/or time has not changed.

  19. Do I have to come to the Settlement Hearing?

         44.    No. Lead Counsel will answer any questions the Court may have. But, you are

  welcome to attend at your own expense. If you submit a valid and timely objection, the Court

  will consider it and you do not have to come to Court to discuss it. You may have your own

  lawyer attend (at your own expense), but it is not required. If you do hire your own lawyer, he

  or she must file and serve a Notice of Appearance in the manner described in the answer to

  Question 20 below no later than _____________, 2019.

  20. May I speak at the Settlement Hearing?

         45.    You may ask the Court for permission to speak at the Settlement Hearing. To do

  so, you must, no later than _________ __, 2019, submit a statement that you, or your attorney,

  intend to appear in “Bristol County Ret. Sys. v. Qurate Retail, Inc., No. 18-cv-02300 (D.

  Colo.).” Persons who intend to present evidence at the Settlement Hearing must also include in

  their objections (prepared and submitted in accordance with the answer to Question 16 above)

  the identities of any witnesses they may wish to call to testify and any exhibits they intend to

  introduce into evidence at the Settlement Hearing. You may not speak at the Settlement

  Hearing if you exclude yourself from the Settlement Class or if you have not provided written

  notice of your intention to speak at the Settlement Hearing in accordance with the procedures

  described in this Question 20 and Question 16 above.


                                              - 20 -
Case 1:18-cv-02300-MEH Document 46 Filed 06/11/19 USDC Colorado Page 34 of 56

                                                                                        Exhibit A-1


                                     IF YOU DO NOTHING

  21. What happens if I do nothing at all?

         46.      If you do nothing and you are a member of the Settlement Class, you will receive

  no money from this Settlement and you will be precluded from starting a lawsuit, continuing

  with a lawsuit, or being part of any other lawsuit against Defendants and the other Released

  Defendant Parties concerning the Released Claims. To share in the Net Settlement Fund, you

  must submit a Claim Form (see Question 8 above). To start, continue, or be a part of any other

  lawsuit against Defendants and the other Released Defendant Parties concerning the Released

  Claims, you must exclude yourself from the Settlement Class (see Question 11 above).

                              GETTING MORE INFORMATION

  22. Are there more details about the Settlement?

         47.      This Notice summarizes the proposed Settlement. More details are contained in

  the Stipulation. You may review the Stipulation filed with the Court or other documents in the

  case during business hours at the Office of the Clerk of the United States District Court, District

  of Colorado, United States District Court, Alfred A. Arraj United States Courthouse, 901 19th

  Street, Denver, CO 80294. Subscribers to PACER, a fee-based service, can also view the

  papers filed publicly in the Action through the Court’s on-line Case Management/Electronic

  Case Files System at https://www.pacer.gov.

         48.      You can also get a copy of the Stipulation, and other documents related to the

  Settlement, as well as additional information about the Settlement by visiting the Claims

  Administrator    website,   www.strategicclaims.net,    or   the   website   of   Lead   Counsel,

  www.labaton.com. You may also call the Claims Administrator toll free at (_____) ____-_____

  or write to the Claims Administrator at Bristol County Ret. Sys. v. Qurate Retail, Inc., Claims




                                                - 21 -
Case 1:18-cv-02300-MEH Document 46 Filed 06/11/19 USDC Colorado Page 35 of 56

                                                                                           Exhibit A-1


     Administrator, c/o Strategic Claims Services, P.O. Box 230, 600 N. Jackson Street, Suite 205,

     Media, PA 19063. Please do not call the Court with questions about the Settlement.

                  PLAN OF ALLOCATION OF THE NET SETTLEMENT FUND

     23. How will my claim be calculated?

            49.     The Plan of Allocation (the “Plan of Allocation” or “Plan”) set forth below is the

     plan that is being proposed by Lead Plaintiff and Lead Counsel to the Court for approval. The

     Court may approve this Plan of Allocation or modify it without additional notice to the

     Settlement Class. Any order modifying the Plan will be posted on the Claims Administrator

     website at: www.strategicclaims.net and at www.labaton.com.

            50.     The Settlement Amount and the interest it earns is the “Settlement Fund.” The

     Settlement Fund, after deduction of Court-approved attorneys’ fees and expenses, Notice and

     Administration Expenses, Taxes, and any other fees or expenses approved by the Court is the

     “Net Settlement Fund.”      The Net Settlement Fund will be distributed to members of the

     Settlement Class who timely submit valid Claim Forms that show a Recognized Claim

     according to the Plan of Allocation approved by the Court.

            51.     The objective of this Plan of Allocation is to equitably distribute the Net

     Settlement Fund among Authorized Claimants who suffered economic losses allegedly as a

     result of the asserted violations of the federal securities laws during the Class Period (August 5,

     2015 through September 8, 2016). In this case, Lead Plaintiff alleges that Defendants issued

     false statements and omitted material facts during the Class Period that allegedly artificially

     inflated the price of QVC Stock.4 It is alleged that corrective information released to the market



 4
  During the Class Period, the businesses comprising QVC Group, including QVC, Inc., were
 owned by Liberty Interactive Corporation. In March 2018, QVC Group was rebranded as Qurate
 Retail Group. In April 2018, Liberty Interactive was renamed Qurate. After the rebranding,

                                                   - 22 -
Case 1:18-cv-02300-MEH Document 46 Filed 06/11/19 USDC Colorado Page 36 of 56

                                                                                       Exhibit A-1


  on August 5, 2016 (prior to market open) and September 8, 2016 (at 10:43 a.m. EST) impacted

  the market price of QVC Stock in a statistically significant manner and removed the alleged

  artificial inflation from the share price on August 5, 2016, and September 8, 2016 (after 10:43

  a.m. EST). Accordingly, in order to have a compensable loss in this Settlement, the QVC Stock

  must have been purchased or otherwise acquired during the Class Period and held through at

  least one of the alleged corrective disclosures. To design this Plan, Lead Counsel has conferred

  with Lead Plaintiff’s damages expert. This Plan is intended to be generally consistent with an

  assessment of, among other things, the damages that Lead Plaintiff and Lead Counsel believe

  were recoverable in the Action pursuant to the Exchange Act.

         52.     The Plan of Allocation, however, is not a formal damages analysis, and the

  calculations made pursuant to the Plan are not intended to be estimates of, nor indicative of, the

  amounts that Settlement Class Members might have been able to recover after a trial. The

  computations under the Plan of Allocation are only a method to weigh the claims of Authorized

  Claimants against one another for the purposes of making pro rata allocations of the Net

  Settlement Fund. An individual Settlement Class Member’s recovery will depend on, for

  example: (a) the total number and value of claims submitted; (b) when the claimant purchased

  or acquired QVC Stock; and (c) whether and when the claimant sold his, her, or its shares of

  QVC Stock.

         53.     Because the Net Settlement Fund is less than the total losses alleged to be

  suffered by Settlement Class Members, the formulas described below for calculating

  Recognized Losses are not intended to estimate the amount that will actually be paid to

  Authorized Claimants. Rather, these formulas provide the basis on which the Net Settlement

 QVC Stock’s ticker symbol “QVCA” was changed to “QRTEA.” Accordingly, your account
 information may refer to QVCA before March 2018, but QRTEA after March 2018.


                                               - 23 -
Case 1:18-cv-02300-MEH Document 46 Filed 06/11/19 USDC Colorado Page 37 of 56

                                                                                         Exhibit A-1


  Fund will be distributed among Authorized Claimants on a pro rata basis. An Authorized

  Claimant’s “Recognized Claim” shall be the amount used to calculate the Authorized

  Claimant’s pro rata share of the Net Settlement Fund.           The pro rata share shall be the

  Authorized Claimant’s Recognized Claim divided by the total of the Recognized Claims of all

  Authorized Claimants, multiplied by the total amount in the Net Settlement Fund.

         54.     Defendants, their respective counsel, and all other Released Defendant Parties

  will have no responsibility or liability for the investment of the Settlement Fund, the distribution

  of the Net Settlement Fund, the Plan of Allocation or the payment of any claim. Lead Plaintiff,

  Lead Counsel, and anyone acting on their behalf, likewise will have no liability for their

  reasonable efforts to execute, administer, and distribute the Settlement.

                    CALCULATION OF RECOGNIZED LOSS AMOUNTS

         55.     For purposes of determining whether a claimant has a Recognized Claim,

  purchases, acquisitions, and sales of QVC Stock will first be matched on a First In/First Out

  (“FIFO”) basis. If a Settlement Class Member has more than one purchase/acquisition or sale

  of QVC Stock during the Class Period, all purchases/acquisitions and sales shall be matched on

  a FIFO basis. Class Period sales will be matched first against any holdings at the beginning of

  the Class Period and then against purchases/acquisitions in chronological order, beginning with

  the earliest purchase/acquisition made during the Class Period.

         56.     The Claims Administrator will calculate a “Recognized Loss Amount,” as set

  forth below, for each purchase/acquisition of QVC Stock during the Class Period from August

  5, 2015 through September 8, 2016 that is listed in the Claim Form and for which adequate

  documentation is provided. To the extent that the calculation of a Claimant’s Recognized Loss

  Amount results in a negative number, that number shall be set to zero.




                                                - 24 -
Case 1:18-cv-02300-MEH Document 46 Filed 06/11/19 USDC Colorado Page 38 of 56

                                                                                              Exhibit A-1


            57.     For each share of QVC Stock purchased or otherwise acquired during the Class

     Period and sold before the close of trading on December 6, 2016, an “Out of Pocket Loss” will

     be calculated. Out of Pocket Loss is defined as the purchase/acquisition price (excluding all

     fees, taxes, and commissions) minus the sale price (excluding all fees, taxes, and commissions).

     To the extent that the calculation of the Out of Pocket Loss results in a negative number, that

     number shall be set to zero.

            58.     The sum of a claimant’s Recognized Loss Amounts will be the claimant’s

     “Recognized Claim.”

            59.     For each share of QVC Stock purchased or acquired from August 5, 2015

     through and including September 8, 2016 prior to 10:43 a.m. EST5 and:

                   (a)     Sold before the opening of trading on August 5, 2016, the Recognized
                           Loss Amount for each such share shall be zero.

                   (b)     Sold after the opening of trading on August 5, 2016, and before the release
                           of corrective information on September 8, 2016 at 10:43 a.m. EST, the
                           Recognized Loss Amount for each such share shall be the lesser of:

                            (i)     the dollar artificial inflation applicable to each such share on the
                                    date of purchase/acquisition as set forth in Table 1 below minus
                                    the dollar artificial inflation applicable to each such share on the
                                    date of sale as set forth in Table 1 below; or

                           (ii)     the Out of Pocket Loss.

                   (c)     Sold after the release of corrective information on September 8, 2016 (at
                           10:43 EST) and before the close of trading on December 6, 2016, the
                           Recognized Loss Amount for each such share shall be the least of:




 5
   For purposes of this Plan of Allocation, the Claims Administrator will assume that any shares
 purchased/acquired or sold on September 8, 2016 at any price less than $21.26 per share
 occurred after the corrective information was released to the market at 10:43 a.m. EST, and any
 shares purchased/acquired or sold on September 8, 2016 at any price equal to or greater than
 $21.26 per share occurred prior to the release of the corrective information at 10:43 a.m. EST.


                                                    - 25 -
Case 1:18-cv-02300-MEH Document 46 Filed 06/11/19 USDC Colorado Page 39 of 56

                                                                                              Exhibit A-1


                             (i)    the dollar artificial inflation applicable to each such share on the
                                    date of purchase/acquisition as set forth in Table 1 below; or

                             (ii)   the actual purchase/acquisition price of each such share minus the
                                    average closing price from September 8, 2016, up to the date of
                                    sale as set forth in Table 2 below; or

                            (iii)   the Out of Pocket Loss.

                    (d)     Held as of the close of trading on December 6, 2016, the Recognized Loss
                            Amount for each such share shall be the lesser of:

                             (i)    the dollar artificial inflation applicable to each such share on the
                                    date of purchase/acquisition as set forth in Table 1 below; or

                             (ii)the actual purchase/acquisition price of each such share minus
                                 $19.66.6
            60.      For each share of QVC Stock purchased or acquired on September 8, 2016,

     at or after 10:43 a.m. EST, when the allegedly corrective information was released to the

     market, the Recognized Loss Amount for each such share shall be zero.

                                                  TABLE 1

                                    QVC Stock Artificial Inflation
                  for Purposes of Calculating Purchase/Acquisition and Sale Inflation

                          Transaction Date                         Artificial Inflation Per Share
                  August 5, 2015 – August 4, 2016                                $7.84
      August 5, 2016 – September 8, 2016 (prior to 10:43 EST)                    $1.79
           September 8, 2016 (at or after 10:43 a.m. EST)                        $0.00



 6
   Pursuant to Section 21D(e)(1) of the Exchange Act, “in any private action arising under this
 title in which the plaintiff seeks to establish damages by reference to the market price of a
 security, the award of damages to the plaintiff shall not exceed the difference between the
 purchase or sale price paid or received, as appropriate, by the plaintiff for the subject security
 and the mean trading price of that security during the 90-day period beginning on the date on
 which the information correcting the misstatement or omission that is the basis for the action is
 disseminated to the market.” Consistent with the requirements of the Exchange Act, Recognized
 Loss Amounts are reduced to an appropriate extent by taking into account the closing prices of
 QVC Stock during the “90-day look-back period,” September 8, 2016 through December 6,
 2016. The mean (average) closing price for QVC Stock during this 90-day look-back period was
 $19.66.


                                                    - 26 -
Case 1:18-cv-02300-MEH Document 46 Filed 06/11/19 USDC Colorado Page 40 of 56

                                                                                   Exhibit A-1


                                           TABLE 2

                     QVC Stock Closing Price and Average Closing Price
                          September 8, 2016 – December 6, 2016

                                 Average                                          Average
                              Closing Price                                    Closing Price
                                 between                                          between
                               September 8,                                     September 8,
                  Closing     2016 and Date                         Closing    2016 and Date
     Date          Price          Shown                  Date        Price         Shown
     9/8/2016     $19.59          $19.59               10/24/2016   $19.02         $19.29
     9/9/2016     $19.49          $19.54               10/25/2016   $18.89         $19.28
    9/12/2016     $19.54          $19.54               10/26/2016   $18.55         $19.26
    9/13/2016     $19.10          $19.43               10/27/2016   $18.25         $19.23
    9/14/2016     $18.83          $19.31               10/28/2016   $18.34         $19.21
    9/15/2016     $18.97          $19.25               10/31/2016   $18.49         $19.19
    9/16/2016     $18.52          $19.15                11/1/2016   $18.42         $19.17
    9/19/2016     $18.70          $19.09                11/2/2016   $18.39         $19.15
    9/20/2016     $18.70          $19.05                11/3/2016   $18.26         $19.13
    9/21/2016     $18.58          $19.00                11/4/2016   $18.12         $19.10
    9/22/2016     $19.53          $19.05                11/7/2016   $18.30         $19.09
    9/23/2016     $19.95          $19.13                11/8/2016   $19.63         $19.10
    9/26/2016     $19.86          $19.18                11/9/2016   $20.25         $19.12
    9/27/2016     $20.03          $19.24               11/10/2016   $19.99         $19.14
    9/28/2016     $20.04          $19.30               11/11/2016   $19.99         $19.16
    9/29/2016     $19.84          $19.33               11/14/2016   $20.58         $19.19
    9/30/2016     $20.01          $19.37               11/15/2016   $21.05         $19.23
    10/3/2016     $20.10          $19.41               11/16/2016   $20.95         $19.26
    10/4/2016     $20.16          $19.45               11/17/2016   $21.18         $19.30
    10/5/2016     $20.05          $19.48               11/18/2016   $21.07         $19.33
    10/6/2016     $19.69          $19.49               11/21/2016   $21.07         $19.37
    10/7/2016     $19.43          $19.49               11/22/2016   $21.56         $19.41
   10/10/2016     $19.32          $19.48               11/23/2016   $22.13         $19.46
   10/11/2016     $18.82          $19.45               11/25/2016   $22.11         $19.50
   10/12/2016     $18.84          $19.43               11/28/2016   $21.71         $19.54
   10/13/2016     $18.89          $19.41               11/29/2016   $21.51         $19.58
   10/14/2016     $18.81          $19.38               11/30/2016   $20.71         $19.60
   10/17/2016     $18.78          $19.36                12/1/2016   $20.48         $19.61
   10/18/2016     $18.78          $19.34                12/2/2016   $20.26         $19.62
   10/19/2016     $18.77          $19.32                12/5/2016   $20.79         $19.64
   10/20/2016     $18.91          $19.31                12/6/2016   $20.65         $19.66
   10/21/2016     $19.02          $19.30

                                ADDITIONAL PROVISIONS

         61.    Publicly traded QVC Stock is the only security eligible for recovery under the

  Plan of Allocation. With respect to QVC Stock purchased/acquired or sold through the exercise

                                              - 27 -
Case 1:18-cv-02300-MEH Document 46 Filed 06/11/19 USDC Colorado Page 41 of 56

                                                                                        Exhibit A-1


  of an option, the purchase/acquisition/sale date of the QVC Stock is the exercise date of the

  option and the purchase/acquisition/sale price is the exercise price of the option.

         62.     Purchases or acquisitions and sales of QVC Stock shall be deemed to have

  occurred on the “contract” or “trade” date as opposed to the “settlement” or “payment” date.

  The receipt or grant by gift, inheritance or operation of law of QVC Stock during the Class

  Period shall not be deemed a purchase or acquisition of such shares for the calculation of an

  Authorized Claimant’s Recognized Claim, nor shall the receipt or grant be deemed an

  assignment of any claim relating to the purchase/acquisition of such shares of such QVC Stock

  unless (i) the donor or decedent purchased or otherwise acquired such shares of QVC Stock

  during the Class Period; (ii) no Claim Form was submitted by or on behalf of the donor, on

  behalf of the decedent, or by anyone else with respect to such shares of QVC Stock; and (iii) it

  is specifically so provided in the instrument of gift or assignment.

        63.     In accordance with the Plan of Allocation, the Recognized Loss Amount on any

 portion of a purchase or acquisition that matches against (or “covers”) a “short sale” is zero. The

 Recognized Loss Amount on a “short sale” that is not covered by a purchase or acquisition is

 also zero. In the event that a claimant has an opening short position in QVC Stock at the start of

 the Class Period, the earliest Class Period purchases or acquisitions shall be matched against

 such opening short position in accordance with the FIFO matching described above and any

 portion of such purchases or acquisition that covers such short sales will not be entitled to

 recovery. In the event that a claimant newly establishes a short position during the Class Period,

 the earliest subsequent Class Period purchase or acquisition shall be matched against such short

 position on a FIFO basis and will not be entitled to a recovery.

        64.     The Net Settlement Fund will be allocated among all Authorized Claimants

 whose prorated payment is $10.00 or greater. If the prorated payment to any Authorized

                                                - 28 -
Case 1:18-cv-02300-MEH Document 46 Filed 06/11/19 USDC Colorado Page 42 of 56

                                                                                        Exhibit A-1


 Claimant calculates to less than $10.00, it will not be included in the calculation and a

 distribution will not be made to that Authorized Claimant.

         65.     Payment according to this Plan of Allocation will be deemed conclusive against

  all Authorized Claimants. Recognized Claims will be calculated as defined herein by the

  Claims Administrator and cannot be less than zero.

        66.     Distributions will be made to eligible Authorized Claimants after all claims have

 been processed and after the Court has finally approved the Settlement. If there is any balance

 remaining in the Net Settlement Fund (whether by reason of tax refunds, uncashed checks or

 otherwise) after at least six (6) months from the date of initial distribution of the Net Settlement

 Fund, the Claims Administrator shall, if feasible and economical after payment of Notice and

 Administration Expenses, Taxes, and attorneys’ fees and expenses, if any, redistribute such

 balance among Authorized Claimants who have cashed their initial checks in an equitable and

 economic fashion.     Any balance that still remains in the Net Settlement Fund after re-

 distribution(s), which is not feasible or economical to reallocate, after payment of outstanding

 Notice and Administration Expenses, Taxes, and attorneys’ fees and expenses, if any, shall be

 contributed to a non-sectarian, not-for-profit charitable organization(s) serving the public

 interest, designated by Lead Plaintiff and approved by the Court.

        67.     Payment pursuant to the Plan of Allocation or such other plan as may be approved

 by the Court shall be conclusive against all Authorized Claimants. No person shall have any

 claim against Lead Plaintiff, Plaintiffs’ Counsel, their damages expert, Claims Administrator, or

 other agent designated by Lead Counsel, arising from determinations or distributions to

 claimants made substantially in accordance with the Stipulation, the Plan of Allocation approved

 by the Court, or further orders of the Court. Lead Plaintiff, Defendants, their respective counsel,

 and all other Released Parties shall have no responsibility for or liability whatsoever for the

                                                - 29 -
Case 1:18-cv-02300-MEH Document 46 Filed 06/11/19 USDC Colorado Page 43 of 56

                                                                                           Exhibit A-1


 investment or distribution of the Settlement Fund, the Net Settlement Fund, the Plan of

 Allocation or the determination, administration, calculation, or payment of any Claim Form or

 non-performance of the Claims Administrator, the payment or withholding of taxes owed by the

 Settlement Fund or any losses incurred in connection therewith.

         68.     Each claimant is deemed to have submitted to the jurisdiction of the United

  States District Court for the District of Colorado with respect to his, her, or its claim.

             SPECIAL NOTICE TO SECURITIES BROKERS AND NOMINEES

         69.     If you purchased or acquired Series A QVC Group common stock, traded during

  the Class Period on the NASDAQ Global Select Market under the symbol QVCA, during the

  Class Period for the beneficial interest of a person or entity other than yourself, the Court has

  directed that WITHIN TEN (10) CALENDAR DAYS OF YOUR RECEIPT OF THIS

  NOTICE, YOU MUST EITHER: (a) provide to the Claims Administrator the name and last

  known address of each person or entity for whom or which you purchased or acquired QVC

  Stock during the Class Period; or (b) request additional copies of this Notice and the Claim

  Form from the Claims Administrator, which will be provided to you free of charge, and

  WITHIN TEN (10) CALENDAR DAYS of receipt, mail the Notice and Claim Form directly

  to all the beneficial owners of those securities. If you choose to follow procedure (b), the Court

  has also directed that, upon making that mailing, YOU MUST SEND A STATEMENT to the

  Claims Administrator confirming that the mailing was made as directed and keep a record of the

  names and mailing addresses used. You are entitled to reimbursement from the Settlement

  Fund of your reasonable expenses actually incurred in connection with the foregoing, up to

  $0.70 per unit if you elect to undertake the mailing of the Notice and Proof of Claim yourself or

  up to $0.10 per name if you provide the names and addresses to the Claims Administrator,

  assuming the expenses would not have been incurred except for the sending of such Notice.

                                                 - 30 -
Case 1:18-cv-02300-MEH Document 46 Filed 06/11/19 USDC Colorado Page 44 of 56

                                                                                  Exhibit A-1


  Expenses will be paid upon request and submission of appropriate supporting documentation

  and timely compliance with the above directives. All communications concerning the foregoing

  should be addressed to the Claims Administrator:

                          Bristol County Ret. Sys. v. Qurate Retail, Inc.
                                      Claims Administrator
                                  c/o Strategic Claims Services
                                          P.O. Box 230
                                 600 N. Jackson Street, Suite 205
                                        Media, PA 19063
                                    www.strategicclaims.net
                                    (___ ) _____ - ________



 Dated: _______, 2019                             BY ORDER OF THE UNITED STATES
                                                  DISTRICT COURT
                                                  DISTRICT OF COLORADO




                                              - 31 -
Case 1:18-cv-02300-MEH Document 46 Filed 06/11/19 USDC Colorado Page 45 of 56




                           Exhibit 2
Case 1:18-cv-02300-MEH Document 46 Filed 06/11/19 USDC Colorado Page 46 of 56

                                                                                EXHIBIT A-2


                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

 Civil Action No. 1:18-cv-02300-MEH

 BRISTOL COUNTY RETIREMENT SYSTEM,
 Individually and on Behalf of All Others Similarly Situated,

        Plaintiffs,

 v.

 QURATE RETAIL, INC.,
 MICHAEL A. GEORGE,
 GREGORY B. MAFFEI, AND
 THADDEUS JASTRZEBSKI,

        Defendants.




                                 PROOF OF CLAIM AND RELEASE



 A. GENERAL INSTRUCTIONS
         1.      To recover as a member of the Settlement Class based on your claims in the
 action entitled Bristol County Retirement System v. Qurate Retail, Inc., No. 1:18-cv-02300-MEH
 (D. Colo.) (the “Action”), you must complete and, on page ____ below, sign this Proof of Claim
 and Release form (“Claim Form”). If you fail to submit a timely and properly addressed (as
 explained in paragraph 3 below) Claim Form, your claim may be rejected and you may not
 receive any recovery from the Net Settlement Fund created in connection with the proposed
 Settlement.

        2.      Submission of this Claim Form, however, does not assure that you will share in
 the proceeds of the settlement of the Action.

     3.    THIS CLAIM FORM MUST BE SUBMITTED ONLINE AT
 WWW.STRATEGICCLAIMS.NET NO LATER THAN _______________, 2019 OR, IF
 MAILED, BE POSTMARKED OR RECEIVED NO LATER THAN ____________, 2019,
 ADDRESSED AS FOLLOWS:

                          Bristol County Ret. Sys. v. Qurate Retail, Inc.
                                      Claims Administrator
                                  c/o Strategic Claims Services
Case 1:18-cv-02300-MEH Document 46 Filed 06/11/19 USDC Colorado Page 47 of 56




                                          P.O. Box 230
                                 600 N. Jackson Street, Suite 205
                                       Media, PA 19063
                                    www.strategicclaims.net


        4.      If you are a member of the Settlement Class and you do not timely request
 exclusion in response to the Notice dated __________, 2019, you are bound by the terms of any
 judgment entered in the Action, including the releases provided therein, WHETHER OR NOT
 YOU SUBMIT A CLAIM FORM.

 B. CLAIMANT IDENTIFICATION
         1.       If you purchased or otherwise acquired publicly traded Series A QVC Group
 common stock traded on the NASDAQ Global Select Market under the symbol QVCA (“QVC
 Stock”)1 during the period from August 5, 2015 through September 8, 2016, inclusive (the
 “Class Period”), and held the stock in your name, you are the beneficial purchaser as well as the
 record purchaser. If, however, you purchased or otherwise acquired QVC Stock during the Class
 Period through a third party, such as a brokerage firm, you are the beneficial purchaser and the
 third party is the record purchaser.

        2.      Use Part I of this form entitled “Claimant Identification” to identify each
 beneficial purchaser or acquirer of QVC Stock that forms the basis of this claim, as well as the
 purchaser or acquirer of record if different. THIS CLAIM MUST BE FILED BY THE
 ACTUAL BENEFICIAL PURCHASER(S) OR THE LEGAL REPRESENTATIVE OF SUCH
 PURCHASER(S).

        3.       All joint purchasers must sign this claim. Executors, administrators, guardians,
 conservators, and trustees must complete and sign this claim on behalf of persons represented by
 them and their authority must accompany this claim and their titles or capacities must be stated.
 The Social Security (or taxpayer identification) number and telephone number of the beneficial
 owner may be used in verifying the claim. Failure to provide the foregoing information could
 delay verification of your claim or result in rejection of the claim.

 C. IDENTIFICATION OF TRANSACTIONS
        1.     Use Part II of this form entitled “Schedule of Transactions in QVC Stock” to
 supply all required details of your transaction(s) in QVC Stock. If you need more space or



     1
       As detailed in Qurate’s Form 10-K for the year ending December 31, 2018, filed with the
 U.S. Securities and Exchange Commission on February 28, 2019, during the Class Period the
 businesses comprising QVC Group, including QVC, Inc., were owned by Liberty Interactive
 Corporation. In March 2018, QVC Group was rebranded as Qurate Retail Group. In April 2018,
 Liberty Interactive was renamed Qurate. After the rebranding, QVC Stock’s ticker symbol
 “QVCA” was changed to “QRTEA.” Accordingly, your account information may refer to
 QVCA before March 2018, but QRTEA after March 2018.


                                               -2-
Case 1:18-cv-02300-MEH Document 46 Filed 06/11/19 USDC Colorado Page 48 of 56




 additional schedules, attach separate sheets giving all of the required information in substantially
 the same form. Sign and print or type your name on each additional sheet.

         2.     On the schedules, provide all of the requested information with respect to: (i) all
 of your holdings of QVC Stock as of the beginning of trading on August 5, 2015; (ii) all of your
 purchases, acquisitions, and sales of QVC Stock during the time periods below; and (iii) all of
 your holdings in QVC Stock as of the close of trading on December 6, 2016, whether such
 purchases, acquisitions, sales or transactions resulted in a profit or a loss. Failure to report all
 such transactions may result in the rejection of your claim.

         3.     The date of covering a “short sale” is deemed to be the date of purchase or
 acquisition of QVC Stock. The date of a “short sale” is deemed to be the date of sale.

         4.      Copies of broker confirmations or other documentation of your transactions in
 QVC Stock must be attached to your claim. Failure to provide this documentation could delay
 verification of your claim or result in rejection of your claim. THE PARTIES DO NOT HAVE
 INFORMATION ABOUT YOUR TRANSACTIONS IN QVC STOCK.

          5.     NOTICE REGARDING ELECTRONIC FILES: Certain claimants with large
 numbers of transactions may request, or may be requested, to submit information regarding their
 transactions in electronic files. All claimants MUST submit a signed Claim Form. If you wish
 to file your claim electronically, you must contact the Claims Administrator at (___) ___-____ or
 info@strategicclaims.net to obtain the required file layout. No electronic files will be considered
 to have been properly submitted unless the Claims Administrator issues to the claimant a written
 acknowledgment of receipt and acceptance of electronically submitted data.


                                 PART I – CLAIMANT INFORMATION

 The Claims Administrator will use this information for all communications regarding this Claim
 Form. If this information changes, you MUST notify the Claims Administrator in writing at the
 address above. Complete names of all persons and entities must be provided.

 Beneficial Owner’s First Name                    MI   Beneficial Owner’s Last Name

 Co-Beneficial Owner’s First Name                 MI   Co-Beneficial Owner’s Last Name

 Entity Name (if claimant is not an individual)

 Representative or Custodian Name (if different from Beneficial Owner(s) listed above)

 Address1 (street name and number)

 Address2 (apartment, unit, or box number)

 City                                                                          State     ZIP/Postal Code


                                                       -3-
        Case 1:18-cv-02300-MEH Document 46 Filed 06/11/19 USDC Colorado Page 49 of 56




            Foreign Province (only if not USA)                                      Foreign Country (only if not USA)

            Social Security Number                   Taxpayer Identification Number


            Telephone Number (home)                         Telephone Number (work)

            Email address

            Account Number (if filing for multiple accounts, file a separate Proof of Claim for each account)



            Claimant Account Type (check appropriate box):
                 Individual (includes joint owner accounts)           Pension Plan           Trust
                 Corporation                                          Estate
                 IRA/401K                                             Other ______________ (please specify)




                            PART II – SCHEDULE OF TRANSACTIONS IN QVC STOCK


1. HOLDINGS AS OF OPENING OF TRADING ON AUGUST 5, 2015 – State the total number                                     Confirm Proof of
of shares of QVC Stock held as of the opening of trading on August 5, 2015. (Must be documented.)                   Position Enclosed
If none, write “zero” or “0.” ____________________                                                                          ○
2. PURCHASES/ACQUISITIONS FROM AUGUST 5, 2015 THROUGH SEPTEMBER 8, 2016. Separately list each
and every purchase/acquisition of QVC Stock from after the opening of trading on August 5, 2015 through and including the
close of trading on September 8, 2016. (Must be documented.)
    Date of Purchase/          Number of Shares                 Purchase/                 Total Purchase/           Confirm Proof of
       Acquisition               Purchased/                    Acquisition               Acquisition Price             Purchase/
 (List Chronologically)           Acquired                   Price Per Share             (excluding taxes,         Acquistion Enclosed
   (Month/Day/Year)                                                                    commissions, and fees)

        /      /                                        $                          $                                       ○

        /      /                                        $                          $                                       ○

        /      /                                        $                          $                                       ○

        /      /                                        $                          $                                       ○




                                                                    -4-
         Case 1:18-cv-02300-MEH Document 46 Filed 06/11/19 USDC Colorado Page 50 of 56




 3. PURCHASES/ACQUISITIONS FROM SEPTEMBER 9, 2016 THROUGH DECEMBER 6, 2016 – State the total
 number of shares of QVC Stock purchased/acquired from after the opening of trading on September 9, 2016 through and
 including the close of trading on December 6, 2016. If none, write “zero” or “0.”2 ___________
 4. SALES FROM AUGUST 5, 2015 THROUGH DECEMBER 6, 2016 – Separately list each and                      IF NONE, CHECK
 every sale/disposition of QVC Stock from after the opening of trading on August 5, 2015 through and        HERE
 including the close of trading on December 6, 2016. (Must be documented.)                                    ○
       Date of Sale             Number of               Sale Price               Total Sale Price        Confirm Proof
  (List Chronologically)        Shares Sold             Per Share               (excluding taxes,       of Sale Enclosed
    (Month/Day/Year)                                                          commissions, and fees)

         /      /                                 $                       $                                    ○

         /      /                                 $                       $                                    ○

         /      /                                 $                       $                                    ○

         /      /                                 $                       $                                    ○
 5. HOLDINGS AS OF DECEMBER 6, 2016 – State the total number of shares of QVC Stock held               Confirm Proof of
 as of the close of trading on December 6, 2016. (Must be documented.) If none, write “zero” or “0.”   Position Enclosed
 ________________                                                                                              ○
 IF YOU NEED ADDITIONAL SPACE TO LIST YOUR TRANSACTIONS, PLEASE PHOTOCOPY THIS PAGE,
 WRITE YOUR NAME, AND CHECK THIS BOX:




                           PART III – SUBMISSION TO JURISDICTION OF COURT AND
                                            ACKNOWLEDGMENTS


               YOU MUST READ AND SIGN THE RELEASE BELOW. FAILURE TO SIGN MAY
               RESULT IN A DELAY IN PROCESSING OR THE REJECTION OF YOUR CLAIM.

                    1.      I (We) submit this Proof of Claim and Release under the terms of the Stipulation
             and Agreement of Settlement, dated ____________, 2019 (the “Stipulation”) described in the
             Notice. I (We) also submit to the jurisdiction of the United States District Court for the District
             of Colorado, with respect to my (our) claim as a Settlement Class Member and for purposes of
             enforcing the release set forth herein. I (We) further acknowledge that I am (we are) bound by
             and subject to the terms of any judgment that may be entered in the Action. I (We) agree to

    2
      Please note: Information requested with respect to your purchases/acquisitions of QVC Stock from after the
opening of trading on September 9, 2016 through and including the close of trading on December 6, 2016 is needed in
order to balance your claim; purchases/acquisitions during this period, however, are not eligible under the Settlement
and will not be used for purposes of calculating your Recognized Claim pursuant to the Plan of Allocation.


                                                             -5-
Case 1:18-cv-02300-MEH Document 46 Filed 06/11/19 USDC Colorado Page 51 of 56




 furnish additional information to the Claims Administrator to support this claim (including
 transactions in other QVC/Qurate securities) if requested to do so. I (We) have not submitted
 any other claim in the Action covering the same purchases, acquisitions, or sales of QVC Stock
 during the Class Period and know of no other person having done so on my (our) behalf.

         2.     I (We) hereby acknowledge full and complete satisfaction of, and do hereby fully,
 finally, and forever settle, release, and discharge from the Released Claims each and all of the
 Released Defendant Parties, both as defined in the accompanying Notice. This release shall be
 of no force or effect unless and until the Court approves the Settlement and the Settlement
 becomes effective on the Effective Date (as defined in the Stipulation).

          3.     I (We) hereby warrant and represent that I (we) have not assigned or transferred
 or purported to assign or transfer, voluntarily or involuntarily, any matter released pursuant to
 this release or any other part or portion thereof.

        4.      I (We) hereby warrant and represent that I (we) have included the information
 requested about all of my (our) transactions in QVC Stock which are the subject of this claim, as
 well as the opening and closing positions in such securities held by me (us) on the dates
 requested in this Claim Form.

         5.      I (We) certify that I am (we are) not subject to backup withholding under the
 provisions of Section 3406(a)(1)(C) of the Internal Revenue Code. (Note: If you have been
 notified by the Internal Revenue Service that you are subject to backup withholding, please strike
 out the prior sentence.)

 I (We) declare under penalty of perjury under the laws of the United States of America that all of
 the foregoing information supplied on this Claim Form by the undersigned is true and correct.

 Executed this ______ day of _________________, in _______________, _________________.
                              (Month / Year)            (City)         (State/Country)


 ___________________________________                 ________________________________
 Signature of Claimant                               Signature of Joint Claimant, if any


 ___________________________________                 _________________________________
 Print Name of Claimant                              Print Name of Joint Claimant, if any


 (Capacity of person(s) signing, e.g., Beneficial Purchaser, Executor or Administrator)



     ACCURATE CLAIMS PROCESSING TAKES A SIGNIFICANT AMOUNT OF
               TIME. THANK YOU FOR YOUR PATIENCE.



                                               -6-
Case 1:18-cv-02300-MEH Document 46 Filed 06/11/19 USDC Colorado Page 52 of 56




 Reminder Checklist:

 1. Please sign the above release and           6. If you desire an acknowledgment of receipt
    acknowledgement.                               of your Claim Form, please send it Certified
                                                   Mail, Return Receipt Requested.
 2. If this claim is being made on behalf of
    Joint Claimants, then both must sign.       7. If you move, please send your new address
                                                   to:
 3. Remember to attach copies of
    supporting documentation, if available.      Bristol County Ret. Sys. v. Qurate Retail, Inc.
                                                             Claims Administrator
 4. Do not send originals of certificates.
                                                         c/o Strategic Claims Services
 5. Keep a copy of your Claim Form and                           P.O. Box 230
    all supporting documentation for your               600 N. Jackson Street, Suite 205
    records.                                                   Media, PA 19063
                                                           www.strategicclaims.net
                                                                  (____) ___-____
                                                8. Do not use red pen or highlighter on the
                                                   Claim Form or supporting documentation.




                                               -7-
Case 1:18-cv-02300-MEH Document 46 Filed 06/11/19 USDC Colorado Page 53 of 56




                           Exhibit 3
Case 1:18-cv-02300-MEH Document 46 Filed 06/11/19 USDC Colorado Page 54 of 56

                                                                                       Exhibit A-3


                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO

 Civil Action No. 1:18-cv-02300-MEH

 BRISTOL COUNTY RETIREMENT SYSTEM,
 Individually and on Behalf of All Others Similarly Situated,

        Plaintiffs,

 v.

 QURATE RETAIL, INC.,
 MICHAEL A. GEORGE,
 GREGORY B. MAFFEI, AND
 THADDEUS JASTRZEBSKI,

        Defendants.




        SUMMARY NOTICE OF PENDENCY OF CLASS ACTION, PROPOSED
       SETTLEMENT, AND MOTION FOR ATTORNEYS’ FEES AND EXPENSES



 To:    All Persons Who Purchased or Otherwise Acquired Publicly Traded Series A QVC
        Group Common Stock Traded on the NASDAQ Global Select Market Under the
        Symbol QVCA During the Period from August 5, 2015 through September 8, 2016,
        inclusive (the “Class Period”), and Who Were Allegedly Damaged Thereby (the
        “Settlement Class” or “Settlement Class Members”).

        YOU ARE HEREBY NOTIFIED, pursuant to Rule 23 of the Federal Rules of Civil

 Procedure and an Order of the United States District Court for the District of Colorado, that Lead

 Plaintiff Indiana Public Retirement System, on behalf of itself and the proposed Settlement

 Class, and Qurate Retail, Inc., Michael A. George, Gregory B. Maffei, and Thaddeus Jastrzebski

 (collectively, the “Defendants”), have reached a proposed settlement of the above-captioned

 action (the “Action”) in the amount of $5,750,000 that, if approved, will resolve the Action in its

 entirety (the “Settlement”).



                                                -1-
Case 1:18-cv-02300-MEH Document 46 Filed 06/11/19 USDC Colorado Page 55 of 56

                                                                                       Exhibit A-3


        A hearing will be held before the Honorable Michael E. Hegarty of the United District

 Court for the District of Colorado, Alfred A. Arraj United States Courthouse, 901 19th Street,

 Denver, CO 80294, in Courtroom A501, at __:___ ___.m. on ____________ __, 2019 (the

 “Settlement Hearing”) to, among other things, determine whether the Court should: (i) approve

 the proposed Settlement as fair, reasonable, and adequate; (ii) dismiss the Action with prejudice

 as provided in the Stipulation and Agreement of Settlement, dated _______, 2019; (iii) approve

 the proposed Plan of Allocation for distribution of the settlement funds available for distribution

 to Settlement Class Members (the “Net Settlement Fund”); and (iv) approve Lead Counsel’s Fee

 and Expense Application. The Court may change the date of the Settlement Hearing without

 providing another notice. You do NOT need to attend the Settlement Hearing to receive a

 distribution from the Net Settlement Fund.

        IF YOU ARE A MEMBER OF THE SETTLEMENT CLASS, YOUR RIGHTS

 WILL BE AFFECTED BY THE PROPOSED SETTLEMENT AND YOU MAY BE

 ENTITLED TO A MONETARY PAYMENT. If you have not yet received a Notice and

 Proof of Claim and Release form (“Claim Form”), you may obtain copies of these documents by

 visiting the website of the Claims Administrator, www.___________.com, or by contacting the

 Claims Administrator at:

                            Bristol County Ret. Sys. v. Qurate Retail, Inc.
                                    c/o Strategic Claims Services
                                            P.O. Box 230
                                   600 N. Jackson Street, Suite 205
                                          Media, PA 19063
                                      www.strategicclaims.net
                                         (____) ____-_____

        Inquiries, other than requests for the Notice/Claim Form or for information about the

 status of a claim, may also be made to Lead Counsel:

                                     Jonathan Gardner, Esq.
                                  LABATON SUCHAROW LLP

                                                 -2-
Case 1:18-cv-02300-MEH Document 46 Filed 06/11/19 USDC Colorado Page 56 of 56

                                                                                        Exhibit A-3


                                           140 Broadway
                                       New York, NY 10005
                                         www.labaton.com
                                 settlementquestions@labaton.com
                                          (888) 219-6877

        If you are a Settlement Class Member, to be eligible to share in the distribution of the Net

 Settlement Fund, you must submit a Claim Form postmarked or received no later than

 ___________ __, 2019. If you are a Settlement Class Member and do not timely submit a valid

 Claim Form, you will not be eligible to share in the distribution of the Net Settlement Fund, but

 you will nevertheless be bound by all judgments or orders entered by the Court in the Action,

 whether favorable or unfavorable.

        If you are a Settlement Class Member and wish to exclude yourself from the Settlement

 Class, you must submit a written request for exclusion in accordance with the instructions set

 forth in the Notice such that it is received no later than _____________ __, 2019. If you

 properly exclude yourself from the Settlement Class, you will not be bound by any judgments or

 orders entered by the Court in the Action, whether favorable or unfavorable, and you will not be

 eligible to share in the distribution of the Net Settlement Fund.

        Any objections to the proposed Settlement, the proposed Plan of Allocation, and/or Lead

 Counsel’s Fee and Expense Application must be filed with the Court and mailed to counsel for

 the Parties in accordance with the instructions in the Notice, such that they are filed and received

 no later than ____________ __, 2019.

              PLEASE DO NOT CONTACT THE COURT, DEFENDANTS, OR
                DEFENDANTS’ COUNSEL REGARDING THIS NOTICE.


 DATED: __________________, 2019                BY ORDER OF THE COURT
                                                UNITED STATES DISTRICT COURT
                                                DISTRICT OF COLORADO




                                                 -3-
